DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,2,4,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani USP 7,379,689.
	Kotani discloses, regarding claim 1, a printing apparatus comprising:
a stacking portion (30) on which a print medium printed by a printing unit configured to perform printing is stacked;
a discharge unit (254) configured to discharge the print medium printed by the printing unit to the stacking portion;
a passage forming portion (50) arranged facing the stacking portion and configured to form a discharge passage of the print medium together with the stacking portion (fig.4); and
an outlet port (adjacent element 70, as shown in fig.1,4) located in a downstream end of the stacking portion and a downstream end of the passage forming portion in a conveying direction of the print medium,
wherein the passage forming portion includes an opening/closing portion (50) which is displaceable between a closed position for forming the discharge passage and an open position for opening the stacking portion (see at least fig.4, C7/L37-42, C8/L44-61).
Regarding claim 2, wherein the opening/closing portion (50) is a portion of the passage forming portion on an upstream side in the conveying direction, and
a portion (70) of the passage forming portion on a downstream side in the conveying direction is a fixed portion which cannot be opened and closed (fig.4).
Regarding claim 4, wherein the outlet port is located in a rear portion of the printing apparatus, and 
the opening/closing portion (50) is located closer to a front portion side of the printing apparatus than the outlet port (see at least fig.1,4).
Regarding claim 5, wherein the opening/closing portion is displaced between the closed position and the open position by pivot motion (pivot about 453b; see fig.4).

5.	Claims 1,2,4-6,11,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. USP 6,824,128.
	Nagata discloses, regarding claim 1, a printing apparatus comprising:
a stacking portion (581) on which a print medium printed by a printing unit configured to perform printing is stacked;
a discharge unit (57) configured to discharge the print medium printed by the printing unit to the stacking portion;
a passage forming portion (70) arranged facing the stacking portion and configured to form a discharge passage of the print medium together with the stacking portion ; and
an outlet port (adjacent elements 586,587) located in a downstream end of the stacking portion and a downstream end of the passage forming portion in a conveying direction of the print medium,
wherein the passage forming portion (70) includes an opening/closing portion (71) which is displaceable between a closed position for forming the discharge passage and an open position for opening the stacking portion (see at least fig.3,4).
Regarding claim 2, wherein the opening/closing portion (71) is a portion of the passage forming portion on an upstream side in the conveying direction, and
a portion (583) of the passage forming portion on a downstream side in the conveying direction is a fixed portion which cannot be opened and closed (see at least fig.3,4).
Regarding claim 4, wherein the outlet port is located in a rear portion of the printing apparatus, and 
the opening/closing portion (71) is located closer to a front portion side of the printing apparatus than the outlet port (see at least fig.2).
Regarding claim 5, wherein the opening/closing portion is displaced between the closed position and the open position by pivot motion (see at least fig.3,4).
Regarding claim 6, wherein the opening/closing portion is displaced between the closed position and the open position by sliding (via 91,92,94,95; see at least fig.8).
Regarding claim 11, wherein the opening/closing portion (71) includes a take-out port through which a user can take out, from the stacking portion, the print medium having undergone printing (a user can take out the print medium from above, as shown in at least fig.4).
Regarding claim 12, wherein the opening/closing portion includes a guide member (73) which is displaceable between a closed position for guiding conveyance of the print medium and an open position for opening the take-out port, the guide member in the closed position overlapping the take-out port (fig.7).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani USP 7,379,689 (or Nagata et al. USP 6,824,128) in view of Lawther et al. USP 8,616,671.
	Kotani (and Nagata) discloses substantially all the limitations of the claims (see ¶), but does not expressly disclose the limitations of claim 3.
	Lawther teaches the use of a storage portion configured to store a roll sheet (310); and a cutting unit (320) configured to cut a sheet pulled out from the roll sheet, wherein the sheet pulled out from the roll sheet is supplied to the printing unit, and the sheet cut by the cutting unit is stacked as the print medium on the stacking portion (888) (see at least fig.8B).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a storage portion configured to store a roll sheet; and a cutting unit configured to cut a sheet pulled out from the roll sheet, wherein the sheet pulled out from the roll sheet is supplied to the printing unit, and the sheet cut by the cutting unit is stacked as the print medium on the stacking portion, as taught by Lawther, in the device of Kotani (or Nagata) for the purpose of providing cut sheets of a user-selected length to be printed, thus making the apparatus more versatile (C8/L58-60).

Allowable Subject Matter
8.	Claims 7-10,13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Terao et al. (USP 7,328,894) discloses a passage forming portion (36) including an opening/closing portion that is displaced between the closed position and the open position by pivot motion (fig.13,14).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/29/2022